DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
-“Vehicle control unit configured to acquire map data…” in claims 12 and 14;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
-Fig. 3: Vehicle control unit 13 described in paragraphs [0067] and [0068] as a general-purpose processor, an application specific processor, a circuit containing processing components, a group of distributed processing components, a group of distributed computers configured for processing, a field programmable gate array (FPGA), etc.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 1, 12, and 14 recite, “Initializing at least one dynamic landmark by measuring the position and velocity of a surrounding vehicle”. However, the claims do not specify if the surrounding vehicle whose position and velocity are measured reflects or refers to the at least one dynamic landmark that is being initialized, rendering the claims’ scopes indefinite. Therefore, it is unclear if the at least one dynamic landmark refers to the surrounding vehicle or not. For examination purposes, the two terms are interpreted to be the same element.
Claim 3 recites, “measuring the ego-vehicle’s specific force and angular rate
Claim 5 recites “a surrounding vehicle”. However, independent claim 1 from which this claim depends also recites “a surrounding vehicle”. Therefore, it is unclear if the surrounding vehicle recited in claim 5 is the same as or different from the one recited in the independent claim. The claim particularly recites, “selecting a surrounding vehicle”, “measuring a position and velocity of the surrounding vehicle”, “measuring a location of the surrounding vehicle”. However, it is unclear if these steps are the same as those recited in the independent claim, since in the independent claim, too, the position, velocity, and location of a surrounding vehicle are measured. Therefore, it is unclear how or what the steps recited herein are distinguished from the ones recited in claim 1. For examination purposes, the steps recited in both claims are interpreted to be the same steps. 
Claim 6 recites, “the surrounding vehicle”. Claim 6 depends from claim 5, which recites “a surrounding vehicle”, and claim 5 depends from claim 1, which also recites “a surrounding vehicle”. Therefore, it is unclear if the surrounding vehicle recited in claim 6 refers to the surrounding vehicle recited in claim 5 or the vehicle recited in claim 1. Furthermore, claim 6 recites the term “substantially”. This term is a relative term, which renders the claim indefinite.  The term "substantially” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear to what extent this term compares the travelling direction of the surrounding vehicle to the subject ego-vehicle. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites, “for computing the geographical position of the ego-vehicle”. On the other hand, claim 1 recites the ego vehicle “has a geographical position” in the preamble, and then recites a step for updating this geographical position. Therefore, the limitation from claim 7 is indefinite because it is unclear if the computation of the geographical position refers to the geographical position the ego-vehicle initially has, or the updated geographical position. Thus, the preamble provides the assumption that the geographical position and the set of coordinates are well-known or predetermined, and then 
Claim 9 recites, “a map position” and then recites, “the map position”. This limitation is indefinite because claim 1 from which claim 9 depends recites “a first map position” and a “second map position”, which makes it unclear if the map position in claim 9 refers to the first or the second map position. Furthermore, claim 9 also recites, “the elements representative of the map position of the surrounding vehicle in the state vector”. There is insufficient antecedent basis for this term in the claim nor in the claim from which it depends, rendering the claim scope indefinite.
Claim 10 recites, “a map position”. This limitation is indefinite because claim 1 from which it depends recites “a first map position” and a “second map position”, which makes it unclear if the map position in claim 10 refers to the first or the second map position.
Claim 11 recites the term “slow”. The term "slow" is a relative term which renders the claim scope indefinite.  The term "slow" is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to which criteria, condition, or entity the lateral motion is considered slow. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 recites, “A non-transient computer-readable medium… containing instructions for performing the method of claim 1”. Although the method is defined in claim 1, since claim 13 depends from claim 1 and is not recited as a separate independent claim, it is unclear whether claim 13 is claiming a non-transient computer readable program or a method, rendering the claim scope indefinite.
Claim 14 recites, “A vehicle comprising a vehicle control system according to claim 12”, comprising elements that perform the same functions as recited in claim 12. The scope of claim 14 is 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites initiating, measuring, predicting, determining, and updating.
The limitations of initiating, measuring, predicting, determining, and updating positions and location estimates, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, the steps of “initiating, measuring, predicting, determining, and updating“ in the context of this claim encompasses the user thinking about and estimating/predicting position of a vehicle using the relative position of vehicles in its surrounding. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional element – the ego-vehicle having a geographical position including a set of geographical coordinates of the ego-vehicle and acquiring map data comprising a road geometry of a surrounding environment of the ego-vehicle. The geographical position and the coordinates of the ego-vehicle do not have a specific source and thus could be attributed to data stored in the memory of a computer or recalled by the human mind. Furthermore, acquiring map data is considered to be an extra-solution activity in the form of data collection, which is the basis upon which the mental process is performed. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the ego-vehicle’s position and set coordinates do not have a known source, and acquiring the map data has been reinterpreted to be well-known, conventional, steps in the art which cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-11 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claim 21.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the test script. Limitations such as these suggested above would 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al. (US20170217434A1; “Halder”) in view of MOTOYAMA (EP3358550A1). 
Regarding claims 1, 12, 13, and 14, Halder discloses a method for determining a map position of an ego-vehicle, the ego-vehicle having a geographical position including a set of geographical coordinates of the ego-vehicle ([0042]; Fig. 6), said method comprising: 
acquiring map data comprising a road geometry of a surrounding environment of the ego-vehicle (Fig. 2; [0038]: map 218; [0053]); 
initializing at least one dynamic landmark, by: measuring a position and velocity, relative to the ego-vehicle, of a surrounding vehicle located in the surrounding environment of the ego-vehicle; and determining a first map position of the surrounding vehicle based on the measured position of the surrounding vehicle and the geographical position of the ego- vehicle ([0044], [0048], [0049]: speed and direction of travel of each dynamic object in the surrounding using different points in time (i.e. 
predicting a second map position of the surrounding vehicle, based on the determined first map position of the surrounding vehicle, the measured velocity of the surrounding vehicle, and the road geometry (Fig. 3, Step 303; [0049]; [0050]: “Estimated locations for each dynamic object can be calculated based on estimated speed and direction for the dynamic object”, estimating the speed and direction of travel at different time steps, i.e. performing a prediction for a future instance; [0053]: “A new position for dynamic objects ( e.g., other moving vehicles) can also be calculated based on an initial position and an initial velocity of the dynamic objects and based on a specified period of time”); 
updating the geographical position of the ego-vehicle based on the predicted second map position of the surrounding vehicle and the measured location of the surrounding vehicle ([0051]; [0053]; Fig. 3, Step 304).
However, Halder does not explicitly recite measuring a location, relative to the ego-vehicle, of the surrounding vehicle, when the surrounding vehicle is estimated to be at the second map position.
On the other hand, MOTOYAMA teaches measuring a location, relative to the ego-vehicle, of the surrounding vehicle, when the surrounding vehicle is estimated to be at the second map position ([0034]-[0036]; [113]-[115]; Fig. 4; identifying the “relative location” of another moving body from an absolute location (i.e. second map position) to eventually calculate an “own location” of the host vehicle).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Halder reference and include features from the MOTOYAMA reference to include measuring a relative location of the surrounding vehicle. Doing so would provide a more accurate localization of the subject ego-vehicle within its dynamic environment. 
Regarding claim 2, Halder discloses determining the set of geographical coordinates of the ego-vehicle by means of a Global Navigation Satellite System, GNSS ([0038]; Fig. 2: GPS).
Regarding claim 3, Halder discloses determining the set of geographical coordinates of the ego-vehicle by: measuring the ego-vehicle's specific force and angular rate; and comparing the measured specific force and angular rate with the road geometry in order to determine the set of geographical coordinates of the ego-vehicle ([0038]; Fig. 2: IMU and dead reckoning in reference to paragraph [0048] of the specification of the current invention, and given the indefiniteness issues discussed in the 112 rejection above, an IMU is interpreted to perform the functions recited in this claim).
Regarding claim 4, Halder discloses the map data further comprises stationary landmark location coordinates for at least one stationary landmark in the surrounding environment of the ego-vehicle, and wherein the method further comprises: determining the set of geographical coordinates of the ego-vehicle by: measuring a stationary landmark position, relative to the ego-vehicle, of the at least one stationary landmark; and comparing the measured stationary landmark position and the stationary landmark location coordinates ([0044]-[0046]; [0051]; Fig. 3, same localization process as the dynamic objects described in claim 1 above).
Regarding claim 5
Regarding claim 6, Halder discloses said predefined selection criteria at least one of: the velocity of the surrounding vehicle is V ± 10%, where V is the velocity of the ego- vehicle; a traveling direction of the surrounding vehicle is substantially the same as the ego- vehicle (Fig. 6: vehicles 650 and 660 [0051]; [0061]: [0064]); and a relative distance between the surrounding vehicle and the ego-vehicle is below a predefined threshold distance ([0065]).
Regarding claim 10, Halder discloses the step of predicting a map position of the surrounding vehicle is further based on a predefined vehicle motion model (Fig. 6; [0048]-[0051]: “estimating the location of the dynamic object after a specified period of time based on the estimated speed and direction of the dynamic object”; i.e. “specified” period of time at which the vehicles are localized using speed and direction of travel reads on “predefined vehicle motion model”).
Regarding claim 11, Halder discloses the predefined motion model is based on an assumption that a lateral motion of the surrounding vehicle is slow (Fig. 6, [0048]-[0051]: speed and direction of travel of dynamic objects, direction of travel is broadly interpreted to include lateral direction change, lane-lane change, and speed is broadly interpreted to comprise slow and fast speeds).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Halder et al. and (EP3358550A1) in further view of Schroeder et al. (US 20170261325A1; “Schroeder”).
Regarding claim 7, Halder does not explicitly recite forming a state vector for computing the geographical position of the ego-vehicle, the state vector comprising a set of ego-vehicle elements representative of the geographical coordinates of the ego-vehicle and an orientation of the ego-vehicle.
On the other hand, Schroeder teaches forming a state vector for computing the geographical position of the ego-vehicle, the state vector comprising a set of ego-vehicle elements representative of the geographical coordinates of the ego-vehicle and an orientation of the ego-vehicle ([0023]: vehicle pose containing position and spatial orientation).

Regarding claim 8, Halder does not explicitly recite the step of updating the geographical position comprises updating the set of ego-vehicle elements in the state vector.
On the other hand, Schroeder teaches the step of updating the geographical position comprises updating the set of ego-vehicle elements in the state vector ([0031]; [0035]: “utilizes poses and trajectories of other road users to improve the ego vehicle's own pose estimate”).
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Halder reference and include features from the Schroeder reference by updating the ego-vehicle’s elements in the state vector to update the geographical position of the ego-vehicle. Doing so would better ascertain the vehicle’s own position and orientation within its dynamic environment, as disclosed by Schroeder (abstract).
Regarding claim 9, Halder does not explicitly disclose the step of determining a map position of the surrounding vehicle comprises extending the state vector to include new elements representative of the map position of the surrounding vehicle, and wherein the step of predicting the map position of the surrounding vehicle further comprises updating the elements representative of the map position of the surrounding vehicle in the state vector.
On the other hand, Schroeder teaches the step of determining a map position of the surrounding vehicle comprises extending the state vector to include new elements representative of the map position of the surrounding vehicle, and wherein the step of predicting the map position of the surrounding vehicle further comprises updating the elements representative of the map position of the 
It would have been obvious for someone with ordinary skill in the art to modify the teachings of the Halder reference and include features from the Schroeder reference by extending the state vector to include new elements representative of the map position of the surrounding vehicle and updating these elements in the state vector. Doing so would advantageously influence the global pose estimate of the ego-vehicle and improve the robustness of the localization system in as much as information from different sources is used, as disclosed by Schroeder ([0035]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HEENAN ADAM JOHN (WO2008009966A2) discloses a method of determining the location of a vehicle on a map, the map comprising a plurality of points associated with features. 
Sakr (US20180113472A1) discloses determining ego estimate data based on remote GPS data and relative position data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        





/JESS WHITTINGTON/Examiner, Art Unit 3669